Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  June 25, 2021                                                                Bridget M. McCormack,
                                                                                            Chief Justice

  161948                                                                                Brian K. Zahra
                                                                                      David F. Viviano
  161952                                                                          Richard H. Bernstein
                                                                                  Elizabeth T. Clement
                                                                                   Megan K. Cavanagh
                                                                                   Elizabeth M. Welch,
  AUDREY WEST and RANDY WEST,                                                                    Justices
          Plaintiffs-Appellees,
  v                                                     SC: 161948
                                                        COA: 348452
                                                        Ct of Claims: 18-000236-MZ
  DEPARTMENT OF NATURAL RESOURCES,
  ANDREA ALBERT, and STEVE BUTZIN,
           Defendants-Appellants.

  ________________________________________/

  MARK GOSS,
           Plaintiff-Appellee,
  v                                                     SC: 161952
                                                        COA: 349411
                                                        Ct of Claims: 19-000022-MZ
  DEPARTMENT OF NATURAL RESOURCES,
          Defendant-Appellant.

  ________________________________________/

        On order of the Court, the applications for leave to appeal the July 23, 2020 and
  August 6, 2020 judgments of the Court of Appeals are considered. We direct the Clerk to
  schedule oral argument on the applications. MCR 7.305(H)(1).

          The Department of Natural Resources (DNR) shall file a supplemental brief
  addressing whether snowmobiles and John Deere Gator crossover utility vehicles are
  motor vehicles for purposes of MCL 691.1405, the motor vehicle exception to
  governmental immunity. The DNR’s brief shall be filed by October 25, 2021, with no
  extensions except upon a showing of good cause. In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The
  appellees shall file a supplemental brief within 21 days of being served with the DNR’s
  brief. Replies, if any, must be filed by the DNR within 14 days of being served with the
  latter of the appellees’ briefs. The parties should not submit mere restatements of their
  application papers.
                                                                                                               2



      The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
DNR and 20 minutes for the appellees, to be divided at their discretion. MCR
7.314(B)(2).

       Persons or groups interested in the determination of the issues presented in these
cases may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
should be filed only in West v DNR, Docket No. 161948, and served on the parties in both
cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 25, 2021
       a0622
                                                                             Clerk